


110 HR 2314 IH: To amend part E of title IV of the Social Security Act to

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2314
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  increase payments to States for expenditures for short term training of staff
		  of certain child welfare agencies.
	
	
		1.Increase in payments to
			 States for expenditures for short term training of staff of certain child
			 welfare agencies
			(a)In
			 GeneralSection 474(a)(3)(B) of the Social Security Act (42
			 U.S.C. 674(a)(3)(B)) is amended by inserting , or State-licensed or
			 State-approved child welfare agencies providing services, after
			 child care institutions.
			(b)Effective
			 Date
				(1)In
			 generalThe amendment made by subsection (a) shall take effect on
			 the 1st day of the 1st calendar quarter that begins on or after the date of the
			 enactment of this Act, without regard to whether regulations to implement the
			 amendment are promulgated by such date.
				(2)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under section 454 of the Social Security Act which requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendment made by subsection
			 (a) of this section, the State plan shall not be regarded as failing to comply
			 with the additional requirements solely on the basis of the failure of the plan
			 to meet the additional requirements before the first day of the first calendar
			 quarter beginning after the close of the first regular session of the State
			 legislature that begins after the date of the enactment of this Act. For
			 purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of such session shall be deemed to be a separate
			 regular session of the State legislature.
				
